Exhibit Mikros Systems Corporation January 27, 2010 Dear Shareholder: As we begin the New Year, we want to take the opportunity to provide you with a preliminary business outlook for Mikros Systems Corporation in Mikros is continuing efforts to position itself as a leading engineering and systems integration firm in the areas of electronics, communications, and wireless technologies. While some of our current work may have future commercial applicability, the defense and homeland security markets will continue to be our strategic focus. We foresee steadily increasing revenues and predict a strong backlog by year-end.
